DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application JP2017001440 was received on 07/05/2019.
3.	The present application is a national stage entry of PCT/JP2018000057 filed 01/05/2018.

Response to Arguments/Amendments
4.	Regarding the 35 U.S.C. §112(b) rejection of claims 7, 11, and 13 - 14 (see section 6 of the Office Action dated 09/30/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

5.	Regarding the Applicant’s arguments addressing the prior art rejection (see pp. 7 - 10 of Applicant’s Remarks dated 09/30/2021); the arguments have been fully considered but are not persuasive. The Applicant argues that the prior art, Park (US 20200037385 A1), does not 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
6.	Claims 7, 11, and 13 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 7, 11, and 13 - 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 20200037385 A1).
	
Regarding claim 7, Park discloses subject matter relating to measurement based on SSBs. Specifically, Park discloses a terminal (UE; see paragraph [0821] and Fig. 26 element 1) comprising: 
a receiver (receiver; see paragraph [0823] and Fig. 26 element 20) that receives signals in synchronization signal blocks each having a synchronization signal block index (SSBs are received, and have indices; see paragraph [0625]), each of the synchronization signal blocks being a resource including a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Physical Broadcast Channel (PBCH) (SS block includes PBCH and sync signal; see paragraph [0640] and Fig. 23; sync signal incl. PSS and SSS; see paragraphs [0193] and [0202]), the synchronization signal blocks including a plurality of synchronization signal blocks with a same synchronization signal block index (multiple SSBs with the same index; see paragraphs [0277 – 0278] and Fig. 15); and
a processor (processor; see paragraph [0824] and Fig. 26 element 40) that performs cell-level measurement (UE measures cell-specific C-MRS; see paragraphs [0806 – 0810]) based on the signals received in the synchronization signal blocks (cell-level measurement is made with MRS-A; see paragraph [0608]; MRS-A can be transmitted within the SSB; see paragraphs [0620 – 0621]) 
wherein the processor measures received power only among the SSSs and Demodulation Reference Signals (DMRSs) for PBCHs that correspond to the plurality of  synchronization signal blocks with the same synchronization signal block index (UE measures RSRP by using the cell specific reference signals (e.g. SSS); see paragraph [0107]; UE measures RSSI/RSRQ by using reference signals for antenna port 0 (i.e. the DMRS for that port); see paragraphs [0112 – 0113] and [0340]; UE measures RSRP by using all symbols in SSB; see paragraphs [0463 – 0464]; SS block contains SSS; see paragraphs [0193], [0202], and [0640] and Fig. 23; DM-RS can be configured as an MRS-A; see paragraphs [0640] and [0608]; MRS-A is in SSB; see Fig. 23; all SSBs correspond to other SSBs with a same index; see paragraphs [0277 – 0278] and Fig. 15)

Regarding claim 11, Park discloses a radio communication method for a terminal (UE; see paragraph [0821] and Fig. 26 element 1), comprising: 
receiving signals in synchronization signal blocks each having a synchronization signal block index (SSBs are received, and have indices; see paragraph [0625]), each of the synchronization signal blocks being a resource including a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Physical Broadcast Channel (PBCH) (SS block includes PBCH and sync signal; see paragraph [0640] and Fig. 23; sync signal incl. PSS and SSS; see paragraphs [0193] and [0202]), the synchronization signal blocks including a plurality of synchronization signal blocks with a same synchronization signal block index (multiple SSBs with the same index; see paragraphs [0277 – 0278] and Fig. 15); and 
performing cell-level measurement (UE measures cell-specific C-MRS; see paragraphs [0806 – 0810]) based on the signals received in the synchronization signal blocks (cell-level measurement is made with MRS-A; see paragraph [0608]; MRS-A can be transmitted within the SSB; see paragraphs [0620 – 0621])
UE measures RSRP by using the cell specific reference signals (e.g. SSS); see paragraph [0107]; UE measures RSSI/RSRQ by using reference signals for antenna port 0 (i.e. the DMRS for that port); see paragraphs [0112 – 0113] and [0340]; UE measures RSRP by using all symbols in SSB; see paragraphs [0463 – 0464]; SS block contains SSS; see paragraphs [0193], [0202], and [0640] and Fig. 23; DM-RS can be configured as an MRS-A; see paragraphs [0640] and [0608]; MRS-A is in SSB; see Fig. 23; all SSBs correspond to other SSBs with a same index; see paragraphs [0277 – 0278] and Fig. 15)

Regarding claim 13, Park discloses a base station (base station; see Fig. 26) comprising: 
a transmitter (transmitter; see paragraph [0823] and Fig. 26 element 110)  that transmits signals in synchronization signal blocks each having a synchronization signal block index (SSBs are received from base station, and have indices; see paragraph [0625]), each of the synchronization signal blocks being a resource including a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Physical Broadcast Channel (PBCH) (SS block includes PBCH and sync signal; see paragraph [0640] and Fig. 23; sync signal incl. PSS and SSS; see paragraphs [0193] and [0202]), the synchronization signal blocks including a plurality of synchronization signal blocks with a same synchronization signal block index (multiple SSBs with the same index; see paragraphs [0277 – 0278] and Fig. 15); and
receiver; see paragraph [0823] and Fig. 26 element 120) that receives from a terminal that received the signals in the synchronization signal blocks, a cell-level measurement result (UE measures cell-specific C-MRS; see paragraphs [0806 – 0810]; UE reports measurements; see paragraphs [0107] and [0293]) and a measurement result of received power of the SSS and a Demodulation Reference Signal (DMRS) for the PBCH (UE measures RSRP by using the cell specific reference signals (e.g. SSS); see paragraph [0107]; UE measures RSSI/RSRQ by using reference signals for antenna port 0 (i.e. the DMRS for that port); see paragraphs [0112 – 0113] and [0340]; UE measures RSRP by using all symbols in SSB; see paragraphs [0463 – 0464])
wherein the measurement is obtained by measuring the received power only among the SSSs and Demodulation Reference Signals (DMRSs) for PBCHs that are correspond to the plurality of synchronization signal blocks with the same synchronization signal block index (UE measures RSRP by using the cell specific reference signals (e.g. SSS); see paragraph [0107]; UE measures RSSI/RSRQ by using reference signals for antenna port 0 (i.e. the DMRS for that port); see paragraphs [0112 – 0113] and [0340]; UE measures RSRP by using all symbols in SSB; see paragraphs [0463 – 0464]; SS block contains SSS; see paragraphs [0193], [0202], and [0640] and Fig. 23; DM-RS can be configured as an MRS-A; see paragraphs [0640] and [0608]; MRS-A is in SSB; see Fig. 23; all SSBs correspond to other SSBs with a same index; see paragraphs [0277 – 0278] and Fig. 15)

Regarding claim 14, Park discloses a system (UE and BS; see Fig. 26) comprising: 
UE; see paragraph [0821] and Fig. 26 element 1); and a base station (base station; see Fig. 26), wherein 
the terminal comprising: 
	a receiver (receiver; see paragraph [0823] and Fig. 26 element 20) that receives signals in synchronization signal blocks each having a synchronization signal block index (SSBs are received, and have indices; see paragraph [0625]), each of the synchronization signal blocks being a resource including a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Physical Broadcast Channel (PBCH) (SS block includes PBCH and sync signal; see paragraph [0640] and Fig. 23; sync signal incl. PSS and SSS; see paragraphs [0193] and [0202]), the synchronization signal blocks including a plurality of synchronization signal blocks with a same synchronization signal block index (multiple SSBs with the same index; see paragraphs [0277 – 0278] and Fig. 15); and
	a processor (processor; see paragraph [0824] and Fig. 26 element 40) that performs cell-level measurement (UE measures cell-specific C-MRS; see paragraphs [0806 – 0810]) based on the signals received in the synchronization signal blocks (cell-level measurement is made with MRS-A; see paragraph [0608]; MRS-A can be transmitted within the SSB; see paragraphs [0620 – 0621]) 
	wherein the processor measures received power only among the SSSs and Demodulation Reference Signals (DMRSs) for PBCHs that correspond to the plurality of synchronization signal block with the same synchronization signal block index (UE measures RSRP by using the cell specific reference signals (e.g. SSS); see paragraph [0107]; UE measures RSSI/RSRQ by using reference signals for antenna port 0 (i.e. the DMRS for that port); see paragraphs [0112 – 0113] and [0340]; UE measures RSRP by using all symbols in SSB; see paragraphs [0463 – 0464]; SS block contains SSS; see paragraphs [0193], [0202], and [0640] and Fig. 23; DM-RS can be configured as an MRS-A; see paragraphs [0640] and [0608]; MRS-A is in SSB; see Fig. 23; all SSBs correspond to other SSBs with a same index; see paragraphs [0277 – 0278] and Fig. 15)
the base station comprising: 
	a transmitter (transmitter; see paragraph [0823] and Fig. 26 element 110)  that transmits signals in synchronization signal blocks (SSBs are received from base station; see paragraph [0625]); and
	a receiver (receiver; see paragraph [0823] and Fig. 26 element 120) that receives from the terminal, a cell-level measurement result (UE measures cell-specific C-MRS; see paragraphs [0806 – 0810]; UE reports measurements; see paragraphs [0107] and [0293]) and a measurement result of received power of the SSS and the DMRS for the PBCH (UE measures RSRP by using the cell specific reference signals (e.g. SSS); see paragraph [0107]; UE measures RSSI/RSRQ by using reference signals for antenna port 0 (i.e. the DMRS for that port); see paragraphs [0112 – 0113] and [0340]; UE measures RSRP by using all symbols in SSB; see paragraphs [0463 – 0464])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.S./Examiner, Art Unit 2464            

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464